Title: To Thomas Jefferson from Robert Walsh, 20 June 1824
From: Walsh, Robert
To: Jefferson, Thomas


Dear Sir
Philadelphia
June 20th 1824
I have been requested by a gentleman, Mr. B. Constant (a Merchman), who has been for some years, principal of  Mt Airy College near Germantown, to present him to you as a candidate for the professorship of Modern History, Geography & Languages which is to be included in the faculty of your University. I believe Mr. Constant to be fully capable of teaching the French and Latin, with Modern History & Geography. He speaks and writes our own language fluently & correctly. I have had occasion to admire his ability as an administrator Leconome. He is anxious to know what stipend will be attached to the chair in question.I pray you to accept the renewed assurances of the profound respect & esteem with which I am, your obliged guest & faithl servtRobert Walsh Jr.